DETAILED ACTION
This office action is response to communications for Application No. 15/747,498 filed on 08/12/2021.
Claim 1 has been cancelled. 
Claims 2, 5-7, 9, 11-12, and 14-15 have been amended. 
Accordingly, Claims 2-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the rejections has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Enrique Mora (Reg. No. 36,875) on 09/01/2021.

AMENDMENT TO THE CLAIMS
2. (Currently amended) A computer implemented method for the prediction of the surge point of a compressor comprising the following sequence of steps: 
	generating a model of the compressor including a plurality of meshes suitable for "Computer Fluid Dynamics" calculation of the compressor, the meshes including: 
	a compressor inlet mesh representing a stage of inlet guide vanes of the compressor, 
	a plurality of compressor rotor stage meshes representing a respective plurality of rotor blade stages of the compressor, 	
	a compressor outlet mesh, representing a plurality of exit guide vanes and an exit nozzle extending up to a final nozzle exit area of the outlet mesh, 
	assembling the plurality of meshes to obtain the "Computer Fluid Dynamics" computational domain, 
	specifying boundary conditions of the computational domain including specifying at least a speed of surfaces of the computational domain representing the rotor blade stages of the compressor, 
	specifying atmospheric pressure conditions at the final nozzle exit area, 
	computing through "Computer Fluid Dynamics" calculation of the flow along the compressor and calculating a value of a compressor inlet mass flow rate and a value of a compressor pressure ratio, 	checking if a predefined numerical stability limit is reached, 
	wherein in response to the numerical stability limit not being reached in the checking step, the method further comprises: 
	adjusting the compressor outlet mesh by decreasing in the computational domain a dimension of the final nozzle exit area, Application No.: 15/747,498 Attorney Docket No.: 2015P13437WOUS 
	generating again the compressor outlet mesh based on the decreased dimension of the final nozzle exit area, 

	wherein upon the numerical stability limit being reached in the checking step, then the method is stopped and a surge point of the compressor is predicted based on the generated compressor outlet mesh with the decreased dimension in the computational domain of the final nozzle exit area,
	wherein a length of compressor outlet mesh is n times a length of the exit guide vanes of the compressor.

15. (Currently amended) A computer implemented method for the prediction of the surge point of a compressor comprising the following sequence of steps: 
	generating a model of the compressor including a plurality of meshes, the meshes including: 
	a compressor inlet mesh representing a stage of inlet guide vanes of the compressor, 
	a plurality of compressor rotor stage meshes representing a respective plurality of rotor blade stages of the compressor, 
	a compressor outlet mesh, representing a plurality of exit guide vanes and an exit nozzle extending up to a final nozzle exit area of the outlet mesh, 
	assembling the plurality of meshes to obtain a computational domain, 
	specifying boundary conditions of the computational domain including specifying at least a speed of surfaces of the computational domain representing the rotor blade stages of the compressor, 
	specifying atmospheric pressure conditions at the final nozzle exit area, computing the flow along the compressor and calculating a value of a compressor inlet mass flow rate and a value of a compressor pressure ratio, 
	checking if a predefined numerical stability limit is reached, 
	wherein in response to the numerical stability limit not being reached in the checking step, the method further comprises: 

	generating again the compressor outlet mesh based on the decreased dimension of the final nozzle exit area, 
	repeating said steps of specifying atmospheric pressure at the final nozzle exit area, said step of computing and said step of checking, 
	wherein upon the numerical stability limit being reached in the checking step, then the method is stopped and a surge point of the compressor is predicted based on the generated compressor outlet mesh with the decreased dimension in the computational domain of the final nozzle exit area,
	wherein a length of compressor outlet mesh is n times a length of the exit guide vanes of the compressor.
	
Allowable Subject Matter
	Claims 2-15 are allowed. 

	The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the amended limitations in combination with the remaining elements and features of the independent claims, specifically:
	Regarding Claim 1, “wherein a length of compressor outlet mesh is n times a length of the exit guide vanes of the compressor.”
	Regarding Claim 15, “wherein a length of compressor outlet mesh is n times a length of the exit guide vanes of the compressor.”	

Conclusion
	Claims 2-15 are allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2127
09/02/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127